OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
A new trial is warranted to resolve the issue of whether defendant invoked his right to counsel prior to making certain incriminating statements. In People v Pepper (53 NY2d 213), we determined that the principle enunciated in People v Cunningham (49 NY2d 203), that once a suspect in custody requests the assistance of counsel he cannot be questioned further in the absence of an attorney, must be applied retroactively. Inasmuch as the defendant made a suppression motion in connection with his original trial, he may now assert his Cunningham argument on the appeal from his retrial (see People v Sanders, 56 NY2d 51, 66).
In addition, we believe that the trial court erred in refusing defendant’s requested charge on the issue of voluntariness. Defendant sought to have the court charge that the testimony of two witnesses who stated that the defendant had asked for counsel could be considered by the jury in determining the voluntariness of the defendant’s subsequent confession. The charge was relevant to an issue before the jury and we perceive no valid reason for its denial.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.